Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: The present invention is directed to an image forming apparatus configured with a movable post processing unit. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of 
the post-processing unit being configured to move vertically downward along the linear guide and receive the medium discharged from the discharge section and perform post-processing, wherein: the post-processing unit is configured to be moved between a receiving position at which the medium discharged from the discharge section is to be received and a discharge position to which the post-processing unit is moved from the receiving position and at which the medium discharged from the discharge section is discharged to an outside of the post-processing unit without being received into the post-processing unit, and the discharge position of the post-processing unit is lower than the receiving position.
Regarding Claim 17: The present invention is directed to an image forming apparatus configured with a movable post processing unit. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of the post-processing unit being configured to receive the medium discharged from the discharge section and perform post-processing, wherein the post-processing unit is configured to be moved between a receiving position at which the medium discharged from the discharge section is to be received and a discharge position to which the post-processing unit is moved from the receiving position and at which the medium discharged from the discharge section is discharged to an outside of the post-
Regarding Claim 19: The present invention is directed to an image forming apparatus configured with a movable post processing unit. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of 
a post-processing unit attached to the apparatus body, the post-processing unit being configured to move along the linear guide in a horizontal direction, the post-processing unit being configured to receive the medium discharged from the discharge section and perform post-processing, wherein the post-processing unit is configured to be moved between a receiving position at which the medium discharged from the discharge section is to be received and a discharge position to which the post-processing unit is moved from the receiving position, wherein the discharge tray receives the medium discharged from the discharge section when the post-processing unit is located at the discharge position, wherein the medium discharged from the discharge section to the discharge tray is placed in a range between a back face of the post-processing unit and the discharge section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675